Supreme Court of Texas
                               ══════════
                                No. 21-0541
                               ══════════

                           In re Breviloba, LLC,
                                   Relator

   ═══════════════════════════════════════
           On Petition for Writ of Mandamus
   ═══════════════════════════════════════

                               PER CURIAM

       “District courts and county courts at law have concurrent
jurisdiction in eminent domain cases.” TEX. PROP. CODE § 21.001. 1 In a
county with a county court at law, an eminent domain case must
ordinarily be filed in that court. Id. § 21.013(b). But if an eminent
domain case “involves an issue of title or any other matter that cannot
be fully adjudicated” in the county court at law, that court must transfer
the case to the district court.       Id. § 21.002 (emphasis added).         “In
addition to” county courts at law’s eminent domain jurisdiction, some
county courts at law also have concurrent jurisdiction with district


       1 A county court at law is a type of statutory county court created by the
Legislature under Article V, Section 1 of the Texas Constitution. See TEX.
GOV’T CODE § 21.009(2). A county court, also called a constitutional county
court, is the court created in each county by Article V, Section 15 of the Texas
Constitution. Id. § 21.009(1). Constitutional county courts have no jurisdiction
in eminent domain cases. TEX. PROP. CODE § 21.001.
courts in civil cases, limited by a dollar cap on the amount in
controversy. TEX. GOV’T CODE § 25.0003(c)(1) (emphasis added). The
question before us is this: in an eminent domain case brought in a county
court at law, do counterclaims that challenge the authority to condemn
and seek damages in excess of the amount-in-controversy cap on the
court’s additional jurisdiction require a transfer to the district court?
Here, the county court at law answered no. A divided court of appeals
disagreed. 625 S.W.3d 220 (Tex. App.—Waco 2021). We agree with the
county court at law.
      Breviloba, LLC sued H & S Hoke Ranch, LLC in the Walker
County Court at Law to condemn a 50-foot-wide pipeline easement
across Hoke Ranch’s property. 2 Hoke Ranch counterclaimed, asserting
that Breviloba is not a common carrier and therefore lacks
condemnation authority.           Hoke Ranch alleged that Breviloba’s
unauthorized taking constituted bad-faith trespass and fraud. After
receiving some unfavorable rulings from the court, Hoke Ranch
amended its counterclaims to specify that it sought ownership of the
portion of pipeline crossing over its land. It included an “alternative
pleading” alleging over $13 million in damages if Breviloba retained
ownership of the pipeline.          Hoke Ranch moved to transfer the
counterclaims to the district court, arguing that they exceeded the
court’s jurisdictional limit. The county court at law denied the motion
to transfer.




      2   During this litigation, the pipeline has been completed.




                                        2
      Hoke Ranch petitioned for mandamus relief, which the court of
appeals granted.    625 S.W.3d at 224.      Section 25.0003(c)(1) of the
Government Code provides:
      In addition to other jurisdiction provided by law, a
      statutory county court exercising civil jurisdiction
      concurrent with the constitutional jurisdiction of the
      county court has concurrent jurisdiction with the district
      court in: (1) civil cases in which the matter in controversy
      exceeds $500 but does not exceed $250,000 . . . as alleged
      on the face of the petition . . . .
Since Hoke Ranch’s $13 million counterclaims exceeded the county court
at law’s jurisdictional limit, the majority reasoned that the county court
at law lacked jurisdiction over them, requiring that the entire case be
transferred to the district court. Id. at 223-24. The dissent argued that
the amount-in-controversy limit did not apply because county courts at
law possess jurisdiction over eminent domain proceedings regardless of
the amount in controversy. Id. at 225 (Neill, J., dissenting). Now on
petition for writ of mandamus in this Court, Breviloba argues that the
county court at law has jurisdiction over Hoke Ranch’s counterclaims
and therefore the entire case.
      Section 25.0003(c)(1)’s grant of jurisdiction to county courts at
law does not limit the jurisdiction granted by other statutes but is “[i]n
addition to other jurisdiction provided by law.”       TEX. GOV’T CODE
§ 25.0003(c).   This is in contrast to, for example, the immediately
preceding provision, which plainly limits the jurisdiction of county
courts at law: “A statutory county court does not have jurisdiction over
causes and proceedings concerning [certain listed items].”             Id.
§ 25.0003(b).   Moreover, Section 25.0003(c)(1) applies only in cases




                                    3
where the “county court [at law is] exercising civil jurisdiction
concurrent with the constitutional jurisdiction of the county court.” Id.
§ 25.0003(c).   This is not true in eminent domain proceedings, over
which “[a constitutional] county court has no jurisdiction.” TEX. PROP.
CODE § 21.001.       The amount-in-controversy limitation placed on
Section 25.0003(c)(1)’s specific additional grant of jurisdiction does not
apply to Section 21.001’s self-contained grant of jurisdiction over
eminent domain cases.
       A handful of statutes grant some county courts at law jurisdiction
over certain matters “regardless of the amount in controversy.” TEX.
GOV’T CODE §§ 25.0592(a) (Dallas County), 25.0722(c) (Ellis County),
25.2222(b)(4) (Tarrant County).           Of particular relevance, 3 the
jurisdictional grant for Tarrant County courts at law specifically grants
“concurrent jurisdiction with the district court in . . . eminent domain
proceedings, . . . regardless of the amount in controversy.”              Id.
§ 25.2222(b)(4) (emphasis added).         Hoke Ranch argues that this
provision is redundant under our interpretation of Section 25.0003(c)(1).
       County courts at law are creatures of statute with varying
jurisdiction individually demarcated by the Legislature. See TEX. GOV’T
CODE §§ 25.0041-.2512 (creating and defining the jurisdiction of
statutory county courts in 94 of Texas’ 254 counties). The result is a


       3 The Dallas County and Ellis County statutes are off point. Those
statutes grant “concurrent jurisdiction with the district court in civil cases
regardless of the amount in controversy.” TEX. GOV’T CODE §§ 25.0592(a),
25.0722(c). The grants do away with Section 25.0003(c)(1)’s amount-in-
controversy limitation for the civil cases it would otherwise apply to. They
have no bearing on eminent domain jurisdiction, which is separately granted
by Section 21.001 of the Property Code.




                                      4
broad array of statutory courts, each with its own specific jurisdictional
grant—creating a predictable degree of disuniformity.           Standard
jurisdictional grants for statutory county courts, including the one at
issue in this case, expressly incorporate general grants of jurisdiction
from other statutory provisions such as Section 21.001. E.g., TEX. GOV’T
CODE § 25.2382(a) (“In addition to the jurisdiction provided by
Section 25.0003 and other law, a county court at law in Walker County
has concurrent jurisdiction with the district court in [specific listed
items].” (emphasis added)).
      But for reasons probably attributable to historical anomaly,
Tarrant County’s grant does not expressly incorporate all the general
grants of jurisdiction provided by other statutory provisions such as
Section 21.001. Instead, it first incorporates the jurisdiction granted to
constitutional county courts, TEX. GOV’T CODE § 25.2222(a), which again
does not include jurisdiction over eminent domain cases. TEX. PROP.
CODE § 21.001. It then lists specific items over which the statutory
county court has concurrent jurisdiction with a district court, with no
broad incorporation of any other jurisdictional sources. TEX. GOV’T CODE
§ 25.2222(b) (“A county court at law has concurrent jurisdiction with the
district court in: [specific listed items].”). This is in contrast to the
standard jurisdictional grant for statutory county courts, including
Walker County’s. Id. § 25.2382(a).
      Thus, the provision granting eminent domain jurisdiction to
statutory county courts in Tarrant County “regardless of the amount in
controversy” simply clarifies that, despite the different jurisdictional
language, these courts have the same jurisdiction over eminent domain




                                     5
cases as that granted by Section 21.001 of the Property Code. Cf. TEX.
GOV’T CODE § 25.0633(e)(2)(A) (granting, “regardless of the amount in
controversy sought, [jurisdiction over] eminent domain cases as provided
by Section 21.001, Property Code” to one of Denton County’s two county
courts at law (emphases added)); In re Estate of Nash, 220 S.W.3d 914,
918 (Tex. 2007) (“[T]here are times when redundancies are precisely
what the Legislature intended . . . .”).
      This conclusion is further bolstered by our decision in AIC
Management v. Crews, 246 S.W.3d 640 (Tex. 2008). There we held that
“in Harris County, the county [courts at law’s] jurisdiction to decide
issues of title arising out of condemnation proceedings is in addition to
their general concurrent jurisdiction described in section 25.0003(c) and
is not dependent upon the amount in controversy.” Id. at 644. In coming
to this conclusion, we favorably cited In re Burlington North & Santa Fe
Railway Co., 12 S.W.3d 891 (Tex. App.—Houston [14th Dist.] 2000, no
pet.). Crews, 246 S.W.3d at 644. Consistent with our holding today,
Burlington held that Section 21.001 of the Property Code granted a
county court at law jurisdiction over eminent domain cases irrespective
of the amount in controversy. 12 S.W.3d at 899 (“[A]s to condemnation
proceedings, the [county court at law’s] jurisdiction is based on the
subject matter, not the amount in controversy.”). While Crews did not
interpret Section 21.001, it lends support to our holding that the
limitations on Section 25.0003(c)(1)’s additional grant of jurisdiction do
not attach to Section 21.001’s independent jurisdictional grant over
eminent domain cases.




                                     6
       The counterclaims at issue, which challenge Breviloba’s authority
to condemn, are part of an eminent domain case and therefore not
subject to an amount-in-controversy limitation. Courts of this State
have long held that jurisdiction over eminent domain cases includes
jurisdiction to adjudicate the condemnor’s eminent domain authority.
Austin Indep. Sch. Dist. v. Sierra Club, 495 S.W.2d 878, 882 (Tex. 1973)
(“[T]he question of the District’s right to condemn the school site under
the facts and circumstances of the case does not go to the jurisdiction of
the County Court at Law but was a matter to be resolved by that court
in the exercise of its jurisdiction.”); Mo.-Kan.-Tex. R.R. Co. v. Jones, 24
S.W.2d 366, 366-67 (Tex. Comm’n App. 1930, judgm’t affirmed)
(“Jurisdiction granted to county courts by the law of this state to hear
and determine the condemnation suits by necessary implication
includes the right to try and decide all questions which may fairly arise
in such controversies, including the right to determine whether the
existing facts authorize the exercise of the power thus conferred.”); City
of Garland v. Mayhew, 528 S.W.2d 305, 307 (Tex. App.—Tyler 1975, writ
ref’d n.r.e.) (“The county court at law is a court of general jurisdiction in
eminent domain matters, and this jurisdiction by necessary implication
includes the right to try and decide all questions which may arise in such
controversies, including the right to determine whether the existing
facts authorize the exercise of the power thus conferred.” (citing Sierra
Club, 495 S.W.2d 878, and Mo.-Kan.-Tex. R.R. Co., 24 S.W.2d 366)). We
reinforce that holding. Jurisdiction over “eminent domain cases” would
be a hollow grant without the ability to adjudicate condemnation
authority.




                                     7
       Hoke Ranch’s styling of its objections to Breviloba’s eminent
domain authority does not alter our analysis. We are guided by the
“nature” and “gravamen” of a claim, not how the claim is artfully
pleaded or recast. See, e.g., B.C. v. Steak N Shake Operations, Inc., 512
S.W.3d 276, 283 (Tex. 2017); City of Watauga v. Gordon, 434 S.W.3d 586,
593 (Tex. 2014). Hoke Ranch’s counterclaims allege that Breviloba is a
“sham entity” created to circumvent restrictions placed on the exercise
of eminent domain by private entities and therefore not a common
carrier with the right to condemn. This is the gravamen of Hoke Ranch’s
counterclaims, regardless of how Hoke Ranch styles the causes of action
or the remedies that it seeks.         Again, challenges to a condemnor’s
eminent domain authority fall within Section 21.001’s grant of
jurisdiction over “eminent domain cases.” Since the gravamen of Hoke
Ranch’s counterclaims is a challenge to Breviloba’s eminent domain
authority and therefore part of an eminent domain case, Section 21.001
grants county-court jurisdiction over the counterclaims. 4
       Because Hoke Ranch’s counterclaims are part of an eminent
domain case and can be fully adjudicated by the Walker County Court
at Law, that court retained jurisdiction over the entire case. It acted
within its discretion in denying Hoke Ranch’s motion to transfer, and
the court of appeals erred in holding otherwise. Breviloba is entitled to
mandamus relief. See In re Christianson Air Conditioning & Plumbing,


       4  For the same reason, we conclude that Hoke Ranch’s counterclaims do
not “involve[] an issue of title” for the purposes of Section 21.002. Hoke Ranch’s
title to the property sought to be condemned is not at issue. The nature of
Hoke Ranch’s counterclaims is a challenge to Breviloba’s authority to condemn,
not a title dispute.




                                        8
LLC, 639 S.W.3d 671, 681 (Tex. 2022). Accordingly, without hearing
oral argument, we conditionally grant Breviloba’s petition for writ of
mandamus and order the court of appeals to vacate its conditional writ.
TEX. R. APP. P. 52.8(c). Our writ will issue only if the court of appeals
does not comply.

OPINION DELIVERED: June 24, 2022




                                   9